UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6282



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ORTEZ ANTOINE PROPST,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (CR-99-325, CA-01-176-1)


Submitted:   June 25, 2003                 Decided:   July 15, 2003


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Ortez Antoine Propst, Appellant Pro Se. Steven Hale Levin, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ortez Antoine Propst seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000),    and    a    subsequent     order          denying    his   motion     for

reconsideration. The notice of appeal was received in the district

court shortly after expiration of the appeal period. Under Fed. R.

App. P. 4(c)(1) and Houston v. Lack, 487 U.S. 266 (1988), the

notice of appeal is considered filed as of the date Propst properly

delivered it to prison officials for mailing to the court.                       The

record    does   not   reveal   if   or       when   Propst    complied   with   the

requirements of Fed. R. App. P. 4(c)(1).                 Accordingly, we remand

the case for the district court to obtain this information from the

parties and to determine whether the filing was timely under

Fed. R. App. P. 4(c)(1) and Houston v. Lack.                      The record, as

supplemented, will then be returned to this court for further

consideration.




                                                                          REMANDED




                                          2